 
Exhibit 10.10
 
EXECUTION COPY
 

--------------------------------------------------------------------------------





 
AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF PE ENVIRONMENTAL FUNDING LLC
 
 




 
Dated as of April 11, 2007



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

   
Page
     
ARTICLE I
DEFINITIONS
1
     
SECTION 1.01
Capitalized Terms
1
SECTION 1.02
Other Definitional Provisions
6
     
ARTICLE II
CONTINUATION OF THE LIMITED LIABILITY COMPANY
7
     
SECTION 2.01
Continuation; Filings
7
SECTION 2.02
Name and Office
7
SECTION 2.03
Business Purpose
8
SECTION 2.04
Term
9
SECTION 2.05
No State Law Partnership
9
SECTION 2.06
Authority of Member
9
SECTION 2.07
Liability to Third Parties
9
SECTION 2.08
No Personal Liability of Any Member, Special Member, Manager, Etc.
9
SECTION 2.09
Separateness
10
SECTION 2.10
Limited Liability and Bankruptcy Remoteness
12
SECTION 2.11
Additional Issuance
13
     
ARTICLE III
MANAGEMENT
14
     
SECTION 3.01
Management by Managers
14
SECTION 3.02
Acts by Managers
14
SECTION 3.03
Number and Qualifications
15
SECTION 3.04
Independent Managers
15
SECTION 3.05
Appointment and Vacancy
16
SECTION 3.06
Term
16
SECTION 3.07
Removal
16
SECTION 3.08
Resignation
16
SECTION 3.09
Place of Meetings of Managers
16
SECTION 3.10
Meetings of Managers
16
SECTION 3.11
Quorum; Majority Vote
17
SECTION 3.12
Methods of Voting; Proxies
17
SECTION 3.13
Actions Without a Meeting
17
SECTION 3.14
Telephone and Similar Meetings
17
SECTION 3.15
Managers
17

 
i

--------------------------------------------------------------------------------


 
ARTICLE IV
OFFICERS
18
     
SECTION 4.01
Designation; Term; Qualifications
18
SECTION 4.02
Removal and Resignation
18
SECTION 4.03
Vacancies
18
SECTION 4.04
Compensation
18
     
ARTICLE V
MEMBER
18
     
SECTION 5.01
Compensation of Member
18
SECTION 5.02
Actions of Member
19
SECTION 5.03
Control by Member
19
SECTION 5.04
Special Members
19
     
ARTICLE VI
COMMON INTEREST
20
     
SECTION 6.01
General
20
SECTION 6.02
Distributions
20
SECTION 6.03
Rights on Dissolution and Winding Up
20
SECTION 6.04
Redemption
21
SECTION 6.05
Voting Rights
21
SECTION 6.06
Class
21
SECTION 6.07
Capital Contributions
21
     
ARTICLE VII
ALLOCATIONS; DISTRIBUTIONS; EXPENSES; TAXES; BOOKS; REPORTS; AND BANK ACCOUNTS
21
     
SECTION 7.01
Allocations
21
SECTION 7.02
Expenses
22
SECTION 7.03
Annual Tax Information
22
SECTION 7.04
Tax Matters
22
SECTION 7.05
Maintenance of Books
23
SECTION 7.06
Reports
23
SECTION 7.07
Bank and Investment Accounts
23
     
ARTICLE VIII
INDEMNIFICATION
23
     
SECTION 8.01
Mandatory Indemnification of the Member, the Special Members and the Managers
23
SECTION 8.02
Mandatory Advancement of Expenses
24
SECTION 8.03
Indemnification of Officers, Employees and Agents
24
SECTION 8.04 Nonexclusivity of Rights 25 SECTION 8.05
Contract Rights
25 SECTION 8.06 Insurance 26

 
ii

--------------------------------------------------------------------------------


 
SECTION 8.07
Savings Clause
26
SECTION 8.08
Other Ventures
26
SECTION 8.09
Survival
26
     
ARTICLE IX
MISCELLANEOUS PROVISIONS
26
     
SECTION 9.01
Offset
26
SECTION 9.02
Notices
27
SECTION 9.03
Effect of Waiver or Consent
27
SECTION 9.04
Governing Law; Severability
27
SECTION 9.05
No Bankruptcy Petition; No Dissolution
27
SECTION 9.06
Amendment
28
SECTION 9.07
Headings and Sections
28
SECTION 9.08
Binding Agreement
29
SECTION 9.09
Dissolution
29





SCHEDULE A:  SCHEDULE OF INITIAL CAPITAL CONTRIBUTION OF MEMBER
A-1
SCHEDULE B:  MANAGERS
B-1
SCHEDULE C:  OFFICERS
C-1
SCHEDULE D:  MANAGEMENT AGREEMENT
D-1



iii

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
PE ENVIRONMENTAL FUNDING LLC,
a Delaware limited liability company
 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of April 11,
2007 (as it may be further amended, supplemented or otherwise modified and in
effect from time to time, this “Agreement”), of PE ENVIRONMENTAL FUNDING LLC, a
Delaware limited liability company (the “Company”), having its principal office
at 2215-B Renaissance Drive, Suite #5, Las Vegas, Nevada 89119.
 
WHEREAS, the Company was formed as a Delaware limited liability company (i) by
the filing of the Certificate of Formation of the Company with the Secretary of
State of the State of Delaware on November 17, 2006, as amended by the
Certificate of Amendment thereto filed with the Secretary of State of the State
of Delaware on December 27, 2006 and (ii) the execution of the Limited Liability
Company Agreement, dated as of December 5, 2006, as amended March 12, 2007 (the
“Original LLC Agreement”); and
 
WHEREAS, this Agreement amends and restates the Original LLC Agreement in all
respects and from and after the date hereof constitutes the governing instrument
of the Company;
 
NOW THEREFORE, the Member (as defined below) hereby agrees as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.01   Capitalized Terms. For all purposes of this Agreement, the
following terms shall have the meanings set forth below:
 
“Additional Issuance” has the meaning assigned to such term in the Indenture.
 
“Additional Securities” has the meaning assigned to such term in the Indenture
 
“Administration Agreement” shall mean the Administration Agreement, to be dated
on or about April 11, 2007, between the Company and Allegheny Energy Service
Corporation, as administrator, as the same may be amended or supplemented from
time to time.
 
“Administrator” means Allegheny Energy Service Corporation, as administrator
under the Administration Agreement, and its permitted successors and assigns
thereunder.
 
“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct or cause the direction of the
management or policies of such Person, directly or indirectly, whether through
the ownership of voting securities or general partnership or
 
1

--------------------------------------------------------------------------------


 
managing member interests, by contract or otherwise; and the terms “controlling”
and “controlled” have meanings correlative to the foregoing. Without limiting
the generality of the foregoing, a Person shall be deemed to control any other
Person in which it owns, directly or indirectly, a majority of the ownership
interests.
 
“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Bankruptcy” shall mean, with respect to any Person, if (A) such Person (i)
makes an assignment for the benefit of creditors, (ii) files a voluntary
petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has
entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature or (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (B)(i) if 120 days after
the commencement of any proceeding against the Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, the proceeding has not been dismissed, or
(ii) within ninety days after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within ninety days after the expiration of any such stay, the
appointment is not vacated. The foregoing definition of “Bankruptcy” is intended
to replace and shall supersede and replace the definition of “Bankruptcy” set
forth in Sections 18-101(1) and 18-304 of the LLC Act.
 
“Basic Documents” shall mean the Transfer Agreement, the Sale Agreement, the
Bill of Sale, the Servicing Agreement, the Administration Agreement, each Swap
Agreement, the Indenture (including any Series Supplement), the Underwriting
Agreement and the Independent Manager Agreements, each as may be amended or
supplemented from time to time.
 
“Bill of Sale” means any bill of sale delivered by the Seller to the Company
pursuant to the Sale Agreement.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the City of New York, New York or the City of
Charleston, West Virginia, is authorized or obligated by law, regulation or
executive order to remain closed.
 
“Certificate of Formation” means the certificate of formation of the Company,
that was filed with the Secretary of State of the State of Delaware on November
17, 2006, as amended on December 27, 2006 and as further amended or restated
from time to time.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and all Treasury Regulations promulgated thereunder.
 
“Collateral” shall have the meaning assigned to it in the Indenture.
 
2

--------------------------------------------------------------------------------


 
“Common Interest” shall mean the limited liability company interest of the
Member in the Company as described in Article VI.
 
“Company” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Covered Persons” shall have the meaning set forth in Section 2.08(b).
 
“Environmental Control Bonds” or “Bonds” means the “environmental control bonds”
(as defined in the Statute and the Financing Order) issued and authenticated
under the Indenture.
 
“Environmental Control Property” shall have the meaning assigned to such term in
the Statute and the Financing Order.
 
“Financing Order” means the order, Case Nos. 05-0402-E-CN and 05-0750-E-PC,
issued by the PSCWV on April 7, 2006, as amended on June 13, 2006 and January
17, 2007, pursuant to the Statute, as the same may be further amended or
supplemented in accordance with the Statute and the terms of such order.
 
“Fiscal Year” shall mean, unless the Managers shall at any time determine
otherwise pursuant to the requirements of the Code, the fiscal year of the
Member.
 
“Fitch” means Fitch, Inc., or its successor.
 
“GAAP” shall mean the generally accepted accounting principles of the United
States promulgated or adopted by the Financial Accounting Standards Board and
its successors from time to time.
 
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.
 
“Indenture” shall mean the Indenture, to be dated on or about April 11, 2007,
between the Company and the Trustee, as the same may be amended or supplemented
from time to time, and shall include each Series Supplement and the forms and
terms of the Environmental Control Bonds established thereunder.
 
“Independent Manager” shall mean, with respect to the Company, a Manager who is
not, and within the previous five years was not (except solely by virtue of such
Person’s serving as, or being an Affiliate of any other Person serving as, an
independent director or manager, as applicable, of any bankruptcy-remote special
purpose entity that is an Affiliate of Potomac Edison or the Company), (i) a
stockholder, member (other than a Special Member), partner, director, officer,
employee, Affiliate, customer, supplier, creditor or independent contractor of,
or any Person, except for Corporation Service Company, its agents and employees,
and any successor entity thereof, that has received any benefit in any form
whatever from (other than in such Manager’s capacity as a ratepayer or customer
of Potomac Edison or any of its Affiliates in the ordinary course of business),
or any Person that has provided any service in any
 
3

--------------------------------------------------------------------------------


 
form whatsoever to, or any major creditor (or any Affiliate of any major
creditor) of, the Company, Potomac Edison, or any of their Affiliates, (ii) any
Person owning beneficially, directly or indirectly, any outstanding shares of
common stock, any limited liability company interests or any partnership
interests, as applicable, of the Company, Potomac Edison or any of their
Affiliates, or of any major creditor (or any Affiliate of any major creditor) of
any of the foregoing, or a stockholder, member, partner, director, officer,
employee, Affiliate, customer, supplier, creditor or independent contractor of,
or any Person that has received any benefit in any form whatever from (other
than in such Person’s capacity as a ratepayer or customer of Potomac Edison or
any of its Affiliates in the ordinary course of business), or any Person that
has provided any service in any form whatever to, such beneficial owner or any
of such beneficial owner’s Affiliates, or (iii) a member of the immediate family
of any Person described above; provided, that the indirect or beneficial
ownership of stock through a mutual fund or similar diversified investment
vehicle with respect to which the owner does not have discretion or control over
the investments held by such diversified investment vehicle shall not preclude
such owner from being an Independent Manager. For purposes of this definition,
“major creditor” shall mean a Person to which the Company, Potomac Edison or any
of their Affiliates has outstanding indebtedness for borrowed money or credit on
open account in a sum sufficiently large as would reasonably be expected to
influence the judgment of the proposed Independent Manager adversely to the
interests of the Company when the interests of that Person are adverse to those
of the Company.
 
“Independent Manager Agreement” shall mean the agreement by and between
Corporation Service Company and the Company, dated as of March 30, 2007.
 
“LLC Act” shall mean the Delaware Limited Liability Company Act, as amended, as
in effect on the date hereof (currently Chapter 18 of Title 6, Sections 18-101
through 18-1109 of the Delaware Code) and as it may be amended hereafter, from
time to time.
 
“Management Agreement” means the agreement of the Managers in the form attached
as Schedule D to this Agreement. The Management Agreement shall be deemed
incorporated into, and a part of, this Agreement.
 
“Manager” shall mean any manager of the Company within the meaning of the LLC
Act, including the Independent Managers.
 
“Member” shall mean PE Funding, in its capacity as sole member of the Company
under this Agreement, or any successor thereto as a member pursuant to Article
VI; provided, however, the term “Member” shall not include any Special Member.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Original LLC Agreement” shall have the meaning set forth in the second
paragraph of this Agreement.
 
“Outstanding” shall have the meaning assigned to such term in the Indenture.
 
“PE Funding” means PE Renaissance Funding, LLC, a Delaware limited liability
company, or its successor.
 
4

--------------------------------------------------------------------------------


 
“Person” shall mean any individual, corporation, estate, partnership, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), business trust, limited liability company, unincorporated organization
or Governmental Authority.
 
“Potomac Edison” means The Potomac Edison Company doing business as Allegheny
Power, or its successor.
 
“Proceeding” shall have the meaning set forth in Section 8.01.
 
“PSCWV” means the Public Service Commission of West Virginia or any successor.
 
“Rating Agency” means any rating agency rating the Environmental Control Bonds
of any Tranche or Series or any Additional Securities, as the case may be, at
the request of the Company or the Trustee, as the case may be. If no such
organization or successor is any longer in existence, “Rating Agency” shall be a
nationally recognized statistical rating organization or other comparable Person
designated by the Company, notice of which designation shall be given to the
Trustee.
 
“Registration Statement” shall mean the registration statement on Form S-1 filed
by the Company with the Securities and Exchange Commission on January 11, 2007,
as such Registration Statement may be amended and supplemented from time to time
or any registration statement subsequently filed by the Company with the
Securities and Exchange Commission with respect to any Additional Securities.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.
 
“Sale Agreement” shall mean the Transferred Environmental Control Property Sale
Agreement, dated on or about, April 11, 2007, between PE Funding, as Seller, and
the Company, as the same may be amended or supplemented from time to time.
 
“Seller” means PE Renaissance Funding, LLC and its successors in interest to the
extent permitted under the Sale Agreement.
 
“Series” shall mean each series of Environmental Control Bonds issued and
authenticated pursuant to the Indenture as specified in the Series Supplement
therefor.
 
“Series Supplement” shall mean a supplemental indenture to the Indenture that
authorizes a particular Series of Environmental Control Bonds, as the same may
be amended or supplemented from time to time.
 
“Servicing Agreement” shall mean the Transferred Environmental Control Property
Servicing Agreement, to be dated on or about April 11, 2007, between the Company
and Potomac Edison, as servicer, as the same may be amended or supplemented from
time to time.
 
5

--------------------------------------------------------------------------------


 
“Special Member” shall have the meaning set forth in Section 5.04. A Special
Member shall have the rights and duties expressly set forth in this Agreement.
 
“State” shall mean any one of the fifty states of the United States of America
or the District of Columbia.
 
“Statute” means the West Virginia Code, Chapter 24, Article 2, §§ 24-2-4e(a)
through and including 24-2-4e(v).
 
“Swap Agreement” means each Swap Agreement, as defined in and permitted by the
Indenture and any Series Supplement thereto.
 
“Swap Counterparty” means, with respect to any Swap Agreement, the Company
counterparty under the Swap Agreement.
 
“Tranche” means, with respect to any Series of Environmental Control Bonds, any
one of the tranches of Environmental Control Bonds of that Series.
 
“Transfer Agreement” shall mean the Environmental Control Property Transfer
Agreement dated as of April 11, 2007 between The Potomac Edison Company and PE
Funding, as the same may be amended and supplemented from time to time.
 
“Transferor” means The Potomac Edison Company under the Transfer Agreement and
its successors in interest.
 
“Trustee” shall mean the party named as such in the Indenture until a successor
replaces it in accordance with the applicable provisions of the Indenture and
thereafter means the successor serving thereunder.
 
“Underwriting Agreement” means the Underwriting Agreement dated April 3, 2007,
among the Company, Potomac Edison, the Seller, and the underwriters named
therein, as the same may be amended and supplemented from time to time.
 
SECTION 1.02   Other Definitional Provisions.
 
(a)    Unless otherwise defined herein, all capitalized terms herein shall have
the meanings ascribed thereto in the Indenture.
 
(b)    All terms in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein.
 
(c)   As used in this Agreement and in any certificate or other documents made
or delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
GAAP. To the extent that the definitions of accounting terms in this Agreement
or in any such certificate or other document are inconsistent with the meanings
 
6

--------------------------------------------------------------------------------


 
of such terms under GAAP, the definitions contained in this Agreement or in any
such certificate or other document shall control.
 
(d)   The words “hereof,” “herein,” “hereunder,” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; Article and Section references
contained in this Agreement are references to Articles and Sections in this
Agreement unless otherwise specified; and the term “including” shall mean
“including without limitation.”
 
(e)   The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms.
 
(f)   Any agreement, instrument or statute defined or referred to herein or in
any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
 
ARTICLE II
CONTINUATION OF THE LIMITED LIABILITY COMPANY
 
SECTION 2.01   Continuation; Filings.  Pursuant to the LLC Act and in accordance
with the further terms and provisions hereof, the Member hereby continues the
Company as a limited liability company. The Certificate of Formation has been
duly executed and filed with the Secretary of State of the State of Delaware by
Daniel M. Dunlap as an authorized person within the meaning of the LLC Act. Upon
such filing, his powers as an “authorized person” ceased. Kristine W. Eppes, as
an authorized person, has executed, delivered and filed the Certificate of
Amendment to the Certificate of Formation with the Secretary of State of the
State of Delaware. Upon such filing, her powers as an authorized person ceased.
The Managers, as authorized persons, shall execute or cause to be executed from
time to time all other instruments, certificates, notices and documents, and
shall do or cause to be done all such filing, recording, publishing and other
acts, in each case, as may be necessary or appropriate from time to time to
comply with all applicable requirements for the formation, operation and, when
appropriate, termination of a limited liability company in the State of Delaware
and all other jurisdictions where the Company shall desire to conduct its
business.
 
SECTION 2.02   Name and Office.  (a) The name of the Company shall be “PE
Environmental Funding LLC”. All business of the Company shall be conducted in
such name and all contracts, property and other assets of the Company shall be
held in that name and the Member shall not have any ownership interest in such
contracts, property or other assets in its individual name.
 
(b)   The address of the registered office of the Company in the State of
Delaware is c/o The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware 19801. The name of the Company’s registered
agent at that address is The Corporation Trust Company.
 
7

--------------------------------------------------------------------------------


 
(c)   The Company may also have offices at such other places both within and
without the State of Delaware as the Member may from time to time determine.
 
SECTION 2.03   Business Purpose.
 
(a)   The nature of the business or purpose to be conducted or promoted by the
Company is to engage exclusively in the following business and financial
activities:
 
(i)   to authorize, issue, sell and deliver (A) one or more Series or Tranches
of Environmental Control Bonds under the Indenture and, in connection therewith,
to execute and deliver Series Supplements, including Series Supplements
providing for the issuance of additional Series of Environmental Control Bonds,
each as permitted by and in accordance with the terms of the Indenture and
(B) securities of one or more Additional Issuances;
 
(ii)   (A) to purchase and hold Environmental Control Property and pledge the
same and other Collateral to the Trustee pursuant to the terms and conditions of
the Basic Documents and (B) to purchase and hold other collateral and pledge the
same as permitted by the PSCWV and the terms herein in connection with any
Additional Issuance;
 
(iii)   to negotiate, authorize, execute, deliver, assume the obligations under,
and perform, any agreement or instrument or document relating to the activities
set forth in subclauses (i) and (ii) above, including but not limited to
agreements with third-party credit enhancers and additional swap or hedge
agreement counterparties relating to any Series of Environmental Control Bonds
and any Additional Issuance; provided, that each party to any such agreement
with the Company shall covenant that it shall not, prior to the date which is
one year and one day after the termination of the Indenture, or the termination
of any other indenture pursuant to which any Additional Securities are issued,
and the payment in full of any Series of the Environmental Control Bonds and
Additional Securities and any other amounts owed under the Indenture or other
indenture pursuant to which Additional Securities are issued, including, without
limitation, any amounts owed to third-party credit enhancers and of all
securities of any Additional Issuance, acquiesce, petition or otherwise invoke
or cause the Company to invoke the process of any court or Governmental
Authority for the purpose of commencing or sustaining an involuntary case
against the Company under any federal or State bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Company or any substantial part of
the property of the Company, or ordering the winding up or liquidation of the
affairs of the Company; and provided, further, that
the Company shall be permitted to incur additional indebtedness or other
liabilities payable to service providers in the ordinary course of business in
connection with the foregoing activities; and
 
(iv)   to engage in any activity and to exercise any powers permitted to limited
liability companies under the laws of the State of Delaware that are related or
incidental to the foregoing and necessary, convenient or advisable to accomplish
the foregoing.
 
(b)   Notwithstanding anything in this Agreement to the contrary, the Company,
the Member, and each officer and Manager of the Company on behalf of the
Company, acting alone, has authority and is hereby authorized to enter into and
perform the
 
8

--------------------------------------------------------------------------------


 
Basic Documents and all documents, agreements, certificates or financing
statements contemplated thereby or related thereto, and to execute and file with
the Commission, and cause to go effective, one or more registration statements,
including the Registration Statement, all without any further act, vote or
approval of any other Person.
 
SECTION 2.04   Term. The term of the Company shall continue until the Company is
dissolved and wound-up in accordance with the LLC Act and this Agreement. The
existence of the Company as a separate legal entity shall continue until the
cancellation of the Certificate of Formation in accordance with the LLC Act.
 
SECTION 2.05   No State Law Partnership. The Member and the Special Members
intend that the Company shall not be a partnership (including, without
limitation, a general partnership or a limited partnership) or joint venture,
and that neither the Member, any Special Member nor any Manager shall be a
partner or joint venturer of the Member, any Special Member or any Manager with
respect to the business of the Company for any purposes, and this Agreement
shall not be construed to suggest otherwise.
 
SECTION 2.06   Authority of Member. Subject to Section 3.04, the Member, acting
in such capacity, shall have the authority and power to act for and on behalf of
the Company, to do any act that would be binding on the Company, and to incur
any expenditures, debts, liabilities and obligations on behalf of the Company.
 
SECTION 2.07   Liability to Third Parties. Except as otherwise expressly
provided by the LLC Act, neither the Member nor any Special Member nor any
Manager shall be liable personally for the debts, obligations or liabilities of
the Company (whether arising in contract, tort or otherwise), including, without
limitation, any debts, obligations or liabilities of the Company arising under a
judgment, decree or order of a court, solely by reason of such Person being the
Member, or a Special Member or Manager of the Company.
 
SECTION 2.08   No Personal Liability of Any Member, Special Member, Manager,
Etc.
 
(a)   Except as otherwise expressly provided by the LLC Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be the debts, obligations and liabilities solely of the
Company, and neither the Member nor any Special Member nor any Manager shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of such Person being a Member, Special Member or Manager.
 
(b)   To the fullest extent permitted by law, neither the Member nor any Special
Member nor any officer, Manager, employee or agent of the Company, nor any
employee, agent or Affiliate of the Member, a Manager or a Special Member
(collectively, the “Covered Persons”) shall be liable to the Company or the
Member, any Special Member or any Manager for any loss, damage or claim incurred
by reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of the authority conferred on such Covered Person by this
Agreement, except that a Covered Person shall be liable for any loss, damage or
claim incurred
 
9

--------------------------------------------------------------------------------


 
by reason of such Covered Person’s gross negligence or willful misconduct, and
except that a Manager shall be liable for (i) liabilities arising from the
failure by such Manager to perform obligations expressly undertaken by it in
this Agreement and (ii) taxes, fees or other charges, based on or measured by
any fees, commissions or compensation received by such Manager in connection
with the transactions described in this Agreement and the Basic Documents.
 
SECTION 2.09   Separateness. Except for financial reporting purposes (to the
extent required by GAAP) and for federal income tax purposes and, to the extent
consistent with applicable state tax law, state income and corporation business
tax purposes, the Member and the Managers shall take all steps necessary to
continue the identity of the Company as a separate legal entity and to make it
apparent to third Persons that the Company is an entity with assets and
liabilities distinct from those of the Member, Affiliates of the Member or any
other Person, and that the Company is not a division of any of the Affiliates of
the Company or any other Person. In that regard, and without limiting the
foregoing in any manner:
 
(a)   Except as provided in the Basic Documents, the funds and other assets of
the Company shall not be commingled with those of any other Person, and the
Company shall maintain its accounts separate from the Member and any other
Person.
 
(b)   The Company shall not hold itself out as being liable for the debts of any
other Person, and shall conduct its own business in its own name.
 
(c)   The Company shall not form, or cause to be formed, any subsidiaries.
 
(d)   The Company shall act solely in its limited liability company name and
through its duly authorized Member, Special Members, Managers, officers or
agents in the conduct of its business, and shall conduct its business so as not
to mislead others as to the identity of the entity or assets with which they are
concerned and (except as provided in the Basic Documents) shall at all times
maintain its assets in a manner that facilitates their identification and
segregation from those of the Member or any of its Affiliates or any other
Person.
 
(e)   The Company shall practice and adhere to organizational formalities, such
as maintaining separate records, books of account and financial statements, and
shall not commingle its records and books of account with the records and books
of account of the Member or any of its Affiliates or any other Person.
 
(f)   The Managers shall act by written consent or hold appropriate meetings to
authorize all of the Company’s limited liability company actions, which meetings
may be held by telephone conference call or by electronic transmission. The
Company shall observe all formalities required by this Agreement.
 
(g)   The Company shall at all times remain solvent and ensure that its
capitalization is adequate in light of its business and purpose, provided,
however, the foregoing shall not require the Member to make any additional
capital contributions to the Company.
 
(h)   Neither the Member nor any Special Member nor any Manager shall guarantee,
become liable on or hold itself out as being liable for the debts of the
Company. The
 
10

--------------------------------------------------------------------------------


 
Company shall not guarantee or become obligated for the debts of the Member, any
Special Member, any Manager, any Affiliate of the foregoing or any other Person,
or otherwise hold out its credit as being available to satisfy the obligations
of the Member, any Special Member, any Manager or any other Person, shall not
pledge its assets for the benefit of any Person other than the Trustee for the
benefit of the Holders of the Environmental Control Bonds, shall not make loans
or advances to any Person, and shall not acquire obligations or securities of
the Member, any Special Member, any Manager or any Affiliate of the foregoing.
 
(i)   The Company shall pay its own liabilities out of its own funds, including
fees and expenses earned by Allegheny Energy Service Corporation, as
administrator, pursuant to the Administration Agreement, Potomac Edison, as
servicer, pursuant to the Servicing Agreement and PE Funding, as Seller,
pursuant to the Sale Agreement, provided, however, the foregoing shall not
require the Member to make any additional capital contributions to the Company.
 
(j)   The Company shall maintain an arm’s-length relationship with its
Affiliates.
 
(k)   The Company shall allocate fairly and reasonably, on market-based terms,
any overhead for office space shared with the Member, any Special Member or any
Manager.
 
(l)   The Company shall use its own separate stationery, invoices, checks and
other business forms distinct from those of the Member or any of its Affiliates
or any other Person.
 
(m)   The Company shall hold itself out as a separate entity and correct any
known misunderstanding regarding its separate identity.
 
(n)   The Company shall not engage in any activity other than (i) those
activities expressly permitted under this Agreement and the Basic Documents to
which it is a party, nor will the Company enter into any agreement other than
those necessary to fulfill the purposes of the Company as described in Section
2.03 hereof and such other agreements that are permitted by the Basic Documents
and are necessary or desirable for the Company to exercise its rights and
perform its obligations under such Basic Documents and this Agreement and
(ii) those activities reasonable and necessary to undertake an offering of
Additional Securities, as authorized by the PSCWV.
 
(o)   To the fullest extent permitted by law, the Company shall make all
decisions with respect to its business and daily operations independently and in
the Company’s best interest without obligation or reference to how such decision
might affect any other Person, including the Member or any of its Affiliates;
provided, that the officer making any particular decision may also be an
employee, officer or director of the Member, any other member, or any of their
respective Affiliates.
 
(p)   The Company shall maintain office space separate from the office space of
the Member, any other member and any of their respective Affiliates (but which
may be located at the same address).
 
11

--------------------------------------------------------------------------------


 
(q)   The Company shall allocate, on an arm’s-length basis, all shared corporate
operating services, leases and expenses and otherwise maintain an arm’s-length
relationship with the Member, any other members and any of their respective
Affiliates.
 
(r)    The Company, without the consent of the Independent Managers, shall not
file or otherwise initiate or support the filing of a motion in any Bankruptcy
or other insolvency proceeding involving the Member, any other member or any of
their respective Affiliates to substantively consolidate the Member or any
Affiliate of the Member with the Company.
 
(s)    The Company shall not acquire obligations or securities of the Member,
any other member or any of their respective Affiliates.
 
Failure of the Company, the Member, any Special Member or any Manager on behalf
of the Company to comply with any of the foregoing covenants or any of the
covenants contained in this Agreement shall not affect the status of the Company
as a separate legal entity or the limited liability of the Member, any Special
Member or any Manager.
 
SECTION 2.10   Limited Liability and Bankruptcy Remoteness. Without limiting the
generality of Section 2.09, the Company shall be operated in such a manner as
the Managers deem reasonable and necessary or appropriate to preserve:
 
(a)   the limited liability of PE Funding (or its successor) as the Member in
the Company and the limited liability of the Special Members,
 
(b)   the separateness of the Company from the business of PE Funding (or its
successor), as the Member of the Company, or any other Affiliate thereof, and
 
(c)   until the expiration of the one year and one day period of time as
specified in Section 9.05(a), the bankruptcy-remote status of the Company.
 
SECTION 2.11   Additional Issuance. If the Company receives a financing order or
other authorization or approval from the PSCWV, the Company may, in its sole
discretion, acquire additional and separate property (including property other
than Environmental Control Property) and issue one or more Additional Issuances
that are backed by such separate additional property. Any new Additional
Issuance may include terms and provisions unique to that Additional Issuance.
 
(a)   The Company shall not issue additional Environmental Control Bonds or
other Additional Securities if the Additional Issuance would result in the
then-current ratings on any Outstanding Series of Environmental Control Bonds or
other Outstanding Additional Securities being reduced or withdrawn.
 
(b)   The following conditions must be satisfied in connection with any
Additional Issuance:
 
(i)   if the Additional Issuance is a new series of Environmental Control Bonds,
such Bonds shall be rated “Aaa” by Moody’s and “AAA” by S&P and Fitch;
 
12

--------------------------------------------------------------------------------


 
(ii)   each Additional Issuance shall have recourse only to the assets pledged
in connection with such Additional Issuance, shall be nonrecourse to any of the
Company’s other assets and shall not constitute a claim against the Company if
cash flow from the pledged assets is insufficient to pay such Additional
Issuance in full;
 
(iii)   the Company has delivered to the Trustee an Opinion of Counsel of a
nationally recognized firm experienced in such matters to the effect that after
such issuance, in the opinion of such counsel, if either or both of Potomac
Edison or the Seller were to become a debtor in a case under the United States
Bankruptcy Code (Title 11, U.S.C.), a federal court exercising bankruptcy
jurisdiction and exercising reasonable judgment after full consideration of all
relevant factors would not order substantive consolidation of the assets and
liabilities of the Company with those of the bankruptcy estate of Potomac Edison
or the Seller, subject to the customary exceptions, qualifications and
assumptions contained therein;
 
(iv)   the Company has delivered to the Trustee a certificate meeting the
criteria of Section 3.19(c)(iv) of the Indenture stating that the securities
issued pursuant to such Additional Issuance shall have the benefit of a true-up
mechanism;
 
(v)   the transaction documentation for such Additional Issuance provides that
holders of the securities of such Additional Issuance will not file or join in
the filing of any bankruptcy petition against the Company;
 
(vi)   if the holders of the securities of any Additional Issuance are deemed to
have any interest in any of the Collateral pledged under the Indenture (other
than collateral pledged with respect to such Additional Issuance), the holders
of such securities must agree that any such interest is subordinate to the
claims and rights of the Holders of such other related series of Environmental
Control Bonds;
 
(vii)   the Additional Issuance shall have its own bank accounts or trust
accounts; and
 
(viii)   the Additional Issuance shall bear its own trustees fees and servicer
fees, except that the allocation of such fees with respect to any Additional
Issuance of Environmental Control Bonds shall be governed by the terms of the
Indenture and the Servicing Agreement.
 
ARTICLE III
MANAGEMENT
 
SECTION 3.01   Management by Managers. Except as otherwise expressly set forth
in this Agreement, the powers of the Company shall be exercised by or under the
authority of, and the business and affairs of the Company shall be managed under
the direction of, the Managers.
 
SECTION 3.02   Acts by Managers.
 
(a)   The Managers shall be obliged to devote only as much of their time to the
Company’s business as shall be reasonably required in light of the Company’s
business and
 
13

--------------------------------------------------------------------------------


 
objectives. A Manager shall perform his or her duties as a Manager in good
faith, in a manner he or she reasonably believes to be in the best interests of
the Company, and with such care as an  ordinarily prudent person in a like
position would use under similar circumstances.
 
(b)   Every Manager is an agent of the Company for the purpose of its business,
and the act of every Manager, including the execution in the name of the Company
of any instrument for carrying on the business of the Company, binds the
Company, unless such act is in contravention of this Agreement or unless the
Manager so acting otherwise lacks the authority to act for the Company and the
Person with whom he or she is dealing has knowledge of the fact that he or she
has no such authority.
 
(c)   The Managers shall have the right and authority to take all actions which
the Managers deem necessary, useful or appropriate for the day-to-day management
and conduct of the Company’s business.
 
(d)   The Managers may exercise all powers of the Company and do all such lawful
acts and things as are not required or directed by the LLC Act, other applicable
law or this Agreement to be exercised or done by the Member. Except as provided
in Section 2.03(b), all instruments, contracts, agreements and documents
providing for the acquisition or disposition of property of the Company shall be
valid and binding on the Company if executed by one or more of the Managers.
Except as provided in Section 2.03(b), all instruments, contracts, agreements
and documents of whatsoever type executed on behalf of the Company shall be
executed in the name of the Company by one or more Managers.
 
SECTION 3.03   Number and Qualifications. The number of Managers of the Company
shall be as determined by the Member from time to time but shall not be less
than five, and no decrease in the number of Managers shall have the effect of
shortening the term of any incumbent Manager. The Member hereby determines the
initial number of Managers to be five.
 
SECTION 3.04   Independent Managers.
 
(a)   The Company shall have at all times at least two individuals who are
Independent Managers. One Independent Manager shall be appointed by the Member
and the other Independent Manager shall be appointed by PSCWV in accordance with
Section 3.04(e). The Independent Managers may not delegate their duties,
authorities or responsibilities hereunder. If any Independent Manager resigns,
dies or becomes incapacitated, or such position is otherwise vacant, no action
requiring the unanimous affirmative vote of the Managers shall be taken until a
successor Independent Manager is appointed by the Member or the PSCWV as
applicable and such successor Independent Manager qualifies and approves such
action.
 
(b)   Notwithstanding any other provision of this Agreement and any provision of
law that otherwise so empowers the Company, the Member, any Special Member, any
Manager or any other Person, the Company shall not, and neither the Member nor
any Special Member nor any Manager nor any other Person on behalf of the Company
shall, without the prior unanimous consent of the Managers, including each of
the Independent Managers, do any of the following: (i) engage in any business or
activity other than those set forth in Article II; (ii) except as provided in
the Basic Documents, incur any indebtedness, other than the
 
14

--------------------------------------------------------------------------------


 
Environmental Control Bonds, obligations under agreements with third party
credit enhancers and swap or hedge agreement counterparties relating to any
Series of Environmental Control Bonds and ordinary course expenses incurred in
accordance with Article II, or assume or guarantee any indebtedness of any other
entity; (iii) make a general assignment for the benefit of creditors; (iv) file
a petition commencing a voluntary bankruptcy case; (v) file a petition or answer
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation; (vi) file an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Company in any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation, or the entry of any
order appointing a trustee, liquidator or receiver of the Company or of the
Company’s assets or any substantial portion thereof; (vii) seek, consent to or
acquiesce in the appointment of a trustee, receiver or liquidator of the Company
or of all or any substantial part of the Company’s assets; (viii) consolidate,
convert or merge with or into any other entity or convey or transfer
substantially all of the Company’s properties and assets substantially as an
entirety to any entity; or (ix) amend this Agreement or take any action in
furtherance of any such action. With regard to any action contemplated by the
preceding sentence, or with regard to any action taken or determination made at
any time when the Company is insolvent, each Independent Manager will, to the
fullest extent permitted by law, owe its primary fiduciary duty to the Company
(including the creditors of the Company).
 
(c)   At all times, one of the Managers shall have been selected by and shall be
subject to removal by the PSCWV and shall be an Independent Manager. Such
Independent Manager shall be compensated in accordance with the terms of the
Financing Order The Company shall submit the name of a proposed Independent
Manager to the PSCWV, and the PSCWV shall either affirmatively approve or
disapprove the appointment of such Person as an Independent Manger within
fifteen days. If the PSCWV does not approve or disapprove such proposal within
fifteen days, such PSCWV approval shall have been deemed to have been made. If
the PSCWV disapproves such proposal, the PSCWV may select any individual the
PSCWV deems appropriate, so long as such individual qualifies as an “Independent
Manager” pursuant to the definition herein.
 
SECTION 3.05   Appointment and Vacancy. The Member will appoint each Manager
other than the Manager approved by the PSCWV in accordance with the terms of
Section 3.04(e), including any Manager to be appointed by reason of an increase
in the number of Managers. The initial Managers hereby appointed by the Member
and the PSCWV are listed on Schedule B attached hereto.
 
SECTION 3.06   Term. Each Manager shall hold office until his or her successor
shall be selected by the Member and qualified, or until his or her earlier
death, resignation or removal as provided in this Agreement.
 
SECTION 3.07   Removal. Subject to Section 3.04(a) and Section 3.15, the Member
may remove, with or without cause, any Manager. However, the Member may not
remove the Independent Manager selected or deemed selected by the PSCWV pursuant
to Section 3.04(c).
 
15

--------------------------------------------------------------------------------


 
SECTION 3.08   Resignation. Any Manager may resign at any time. Such resignation
shall be made in writing and shall take effect at the time specified therein or,
if no time is specified therein, at the time of its receipt by the remaining
Managers; provided, that the resignation of an Independent Manager shall not be
effective until a replacement Independent Manager has been appointed. The
acceptance of a resignation shall not be necessary to make it effective, unless
so expressly provided in the resignation.
 
SECTION 3.09   Place of Meetings of Managers. Any meetings of the Managers may
be held either within or without the State of Delaware at such place or places
as shall be determined from time to time by resolution of the Managers.
 
SECTION 3.10   Meetings of Managers. Meetings of the Managers may be held when
called by any Manager or Managers. The Manager or Managers calling any meeting
shall cause notice to be given of such meeting, including therein the time, date
and place of such meeting, to each Manager at least two Business Days before
such meeting. The business to be transacted at, or the purpose of, any meeting
of the Managers shall be specified in the notice or waiver of notice of any such
meeting. If fewer than all of the Managers are present in person, by telephone
or by proxy, business transacted at any such meeting shall be confined to the
business or purposes specifically stated in the notice or waiver of notice of
such meeting.
 
SECTION 3.11   Quorum; Majority Vote. At all meetings of the Managers, the
presence in person, by telephone or by proxy of a majority of the Managers shall
be necessary and sufficient to constitute a quorum for the transaction of
business unless a greater number is required by this Agreement or by law. The
act of a majority of the Managers present in person, by telephone or by proxy at
a meeting at which a quorum is present in person, by telephone or by proxy shall
be the act of the Managers, except as otherwise provided by law or this
Agreement. If a quorum shall not be present in person, by telephone or by proxy
at any meeting of the Managers, the Managers present in person, by telephone or
by proxy at the meeting may adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum shall be present
in person, by telephone or by proxy.
 
SECTION 3.12   Methods of Voting; Proxies. A Manager may vote either in person,
by telephone, electronic transmission or by proxy executed in writing by the
Manager; provided, that the Person designated to act as proxy for an Independent
Manager must be an Independent Manager.
 
SECTION 3.13   Actions Without a Meeting. Any action required or permitted to be
taken at a meeting of the Managers may be taken without a meeting, without prior
notice, and without a vote, if a consent in writing, setting forth the action so
taken, is signed by the Managers having not fewer than the minimum number of
votes that would be necessary to take the action at a meeting at which all
Managers entitled to vote on the action were present and voted. Copies of any
such consents shall be filed with the minutes and permanent records of the
Company.
 
SECTION 3.14   Telephone and Similar Meetings. The Managers, or members of any
committee thereof, may participate in and hold meetings by means of conference
telephone or similar communications equipment by means of which all persons
participating in
 
16

--------------------------------------------------------------------------------


 
the meeting can hear each other. Such participation in any such meeting shall
constitute presence in person at such meeting, except where a Person
participates in such meeting for the express purpose of objecting to the
transaction of any business on the ground that such meeting is not lawfully
called or convened.
 
SECTION 3.15   Managers. The Member and each Manager shall take all actions
necessary from time to time to ensure that at all times the number of Managers
shall not be less than five; provided, however, that pursuant to Section 3.04,
the Company shall at all times have at least two Independent Managers.
 
ARTICLE IV
OFFICERS
 
SECTION 4.01   Designation; Term; Qualifications. The Managers may, from time to
time, designate one or more Persons to be officers of the Company. Any officer
so designated shall have such title and authority and perform such duties as the
Managers may, from time to time, delegate to them. Each officer shall hold
office for the term for which such officer is designated and until his or her
successor shall be duly designated and shall qualify or until his or her death,
resignation or removal as provided in this Agreement. Any Person may hold any
number of offices. No officer need be a Manager, the Member, a Delaware
resident, or a United States citizen. To the extent the Managers do not
enumerate the powers and duties of an officer of the Company, such officers
shall have the powers and duties of an officer with a comparable title of a
corporation organized under the General Corporation Law of the State of
Delaware. The persons identified on Schedule C are hereby designated the initial
officers of the Company.
 
SECTION 4.02   Removal and Resignation. Any officer of the Company may be
removed as such, with or without cause, by the Managers at any time. Any officer
of the Company may resign as such at any time upon written notice to the
Company. Such resignation shall be made in writing and shall take effect at the
time specified therein or, if no time is specified therein, at the time of its
receipt by the Managers.
 
SECTION 4.03   Vacancies. Any vacancy occurring in any office of an officer of
the Company shall be filled by the Managers.
 
SECTION 4.04   Compensation. The compensation, if any, of the officers of the
Company shall be fixed from time to time by the Managers.
 
ARTICLE V
MEMBER
 
SECTION 5.01   Compensation of Member. The Company shall have authority to pay
to the Member reasonable compensation for the Member’s services to the Company.
It is understood that the compensation paid to the Member under the provisions
of this Section 5.01 shall be determined without regard to the income of the
Company, shall not be deemed to constitute distributions to the recipient of any
profit, loss or capital of the Company and shall be considered as an operating
expense of the Company.
 
17

--------------------------------------------------------------------------------


 
SECTION 5.02   Actions of Member. All actions of the Member may be taken by
written resolution of the Member which shall be signed on behalf of the Member
by an authorized officer of the Member and filed with the minutes and permanent
records of the Company.
 
SECTION 5.03   Control by Member. To the extent the Member takes any action with
respect to the Company (including by means of its appointment of any individual
Manager or its control or employment of any individual Manager in any other
capacity), the Member, or any such Manager, as applicable, will act in good
faith in accordance with the terms of this Agreement, and make decisions with
respect to the business and daily operations of the Company independent of, and
not dictated by, in the case of any such Manager, the Member, or in either case
any Affiliate of the foregoing, and, to the fullest extent permitted by law,
each Independent Manager shall bear a fiduciary duty to the Company (including
its creditors) under the circumstances set forth in Section 3.04.
 
SECTION 5.04   Special Members. Upon the occurrence of any event that causes the
Member to cease to be a member of the Company other than by a transfer by the
Member of its limited liability company interest in the Company pursuant to
Section 6.01 and the admission of a substitute Member pursuant to Section 6.01,
each person acting as an Independent Manager pursuant to Section 3.04 shall,
without any action of any Person and simultaneously with the Member ceasing to
be a member of the Company, automatically be admitted to the Company as a
special member (a “Special Member”) and shall continue the Company without
dissolution. No Special Member may resign from the Company or transfer its
rights as a Special Member unless (a) a successor Special Member has been
admitted to the Company as a Special Member by executing a counterpart to this
Agreement and (b) such successor has also accepted its appointment as
Independent Manager; provided, however, the Special Members shall automatically
cease to be members of the Company upon the admission to the Company of a
substitute Member appointed by the personal representative of the last Member
that ceased to be a member of the Company. Each Special Member shall be a member
of the Company that has no interest in the profits, losses and capital of the
Company and has no right to receive any distributions of Company assets.
Pursuant to Section 18-301 of the LLC Act, a Special Member shall not be
required to make any capital contributions to the Company and shall not receive
a limited liability company interest in the Company. A Special Member, in its
capacity as Special Member, may not bind the Company. Except as required by any
mandatory provision of the LLC Act, each Special Member, in its capacity as
Special Member, shall have no right to vote on, approve or otherwise consent to
any action by, or matter relating to, the Company, including, without
limitation, the merger, consolidation or conversion of the Company. In order to
implement the admission to the Company of each Special Member pursuant to this
Section 5.04, each person acting as an Independent Manager pursuant to Section
3.04 shall execute a counterpart to this Agreement. Prior to its admission to
the Company as Special Member, each person acting as an Independent Manager
pursuant to Section 3.04 shall not be a member of the Company.
 
18

--------------------------------------------------------------------------------


 
ARTICLE VI
COMMON INTEREST
 
SECTION 6.01   General. The Common Interest constitutes personal property and
shall be freely transferable and assignable in whole but not in part upon
registration of such transfer and assignment on the books of the Company in
accordance with the procedures established for such purpose by the Managers of
the Company. Immediately upon registration of the transfer and assignment of the
Common Interest on the books of the Company and execution by the
transferee/assignee of an instrument evidencing its agreement to be bound by
this Agreement and without the need for any other action by any Person, the
transferee/assignee shall be and become the sole Member of the Company and shall
have the rights and powers, and be subject to the restrictions and liabilities,
of the Member under this Agreement and the LLC Act, and the transferor/assignor
shall cease to be the Member, each as of the date of such registration.
Notwithstanding the foregoing, the Common Interest may not be transferred unless
S&P shall have confirmed in writing to the Trustee and the Company that such
transfer will not result in a reduction or withdrawal of the then current rating
by any such Rating Agency of any outstanding Series or Tranche of Environmental
Control Bonds and any outstanding securities of all Additional Issuances and ten
days prior written notice of such transfer shall be provided to Moody’s and
Fitch.
 
SECTION 6.02   Distributions. The Member shall be entitled to receive, out of
the assets of the Company legally available therefor, when, as and if declared
by the Managers, distributions payable in cash in such amounts, if any, as the
Managers shall declare. Notwithstanding any provision to the contrary contained
in this Agreement, the Company shall not be required to make a distribution to
the Member on account of its interest in the Company if such distribution would
violate the LLC Act or any other applicable law or any Basic Document.
 
SECTION 6.03   Rights on Dissolution and Winding Up.
 
(a)   In the event of any dissolution and winding up of the Company, the Member
shall be entitled to all remaining assets of the Company available for
distribution to the Member after satisfaction (whether by payment or reasonable
provision for payment) of all liabilities, debts and obligations of the Company
to creditors, as set forth in Section 18-804 of the LLC Act.
 
(b)   Neither the sale of all or substantially all of the property or business
of the Company, nor the merger, conversion or consolidation of the Company into
or with another company or other entity, shall be deemed to be a dissolution,
liquidation or winding up, voluntary or involuntary, for the purpose of this
Section 6.03.
 
(c)   The commencement of a Bankruptcy, insolvency, receivership or other
similar proceeding by or against the Company, any Special Member or the Member
shall not, by itself, result in the dissolution of the Company or in the
cessation of the interest of the Member in the Company. The resignation of the
Member or any Special Member or the dissolution of the Member or any Special
Member shall not, by itself, constitute a dissolution of the Company.
 
19

--------------------------------------------------------------------------------


 
(d)   Upon the occurrence of any event that causes the last remaining member of
the Company to cease to be a member of the Company, to the fullest extent
permitted by law, the personal representative of such member is hereby
authorized to, and shall, within ninety days after the occurrence of the event
that terminated the continued membership of such member in the Company, agree in
writing (i) to continue the Company and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of the Company, effective as of the occurrence of the event that
terminated the continued membership of the last remaining member of the Company
in the Company.
 
(e)   Notwithstanding any other provision of this Agreement, the Bankruptcy of
the Member or any Special Member shall not cause the Member or Special Member,
respectively, to cease to be a member of the Company, and, upon the occurrence
of such an event, the business of the Company shall continue without
dissolution.
 
SECTION 6.04   Redemption. The Common Interest shall not be redeemable.
 
SECTION 6.05   Voting Rights. The Member shall have the sole right to vote on
all matters as to which members of a limited liability company shall be entitled
to vote pursuant to the LLC Act and other applicable law.
 
SECTION 6.06   Class. The Company shall have one class of Common Interest.
 
SECTION 6.07   Capital Contributions. The Member shall contribute the amount of
cash to the Company listed on Schedule A attached hereto. The Member is not
required to make any additional capital contribution to the Company. To the
extent that the Member makes an additional capital contribution to the Company,
the Member shall revise Schedule A accordingly.

 
ARTICLE VII
ALLOCATIONS; DISTRIBUTIONS; EXPENSES;
TAXES; BOOKS; REPORTS; AND BANK ACCOUNTS
 
SECTION 7.01   Allocations. All items of income, gain, loss, deduction and
credit of the Company for each Fiscal Year shall be allocated to the Member. Any
credit available for federal income tax purposes shall be allocated to the
Member in the same manner.
 
SECTION 7.02   Expenses. Except as otherwise provided in this Agreement, and
subject to the provisions of the Basic Documents and the documents governing the
terms of any Additional Issuance, the Company shall be responsible for all of
its own expenses and the allocation thereof including without limitation:
 
(a)   all expenses incurred by the Member or its Affiliates in organizing the
Company;
 
20

--------------------------------------------------------------------------------


 
(b)   all expenses related to the payment of the principal of and interest on
the Environmental Control Bonds and the securities of any Additional Issuance
issued by the Company;
 
(c)   all expenses related to the business of the Company and all routine
administrative expenses of the Company, including any amounts payable under the
Administration Agreement and the Servicing Agreement, the maintenance of books
and records of the Company, and the preparation and dispatch to the Member of
checks, financial reports, tax returns and notices required pursuant to this
Agreement;
 
(d)   all expenses incurred in connection with any litigation or arbitration
involving the Company (including the cost of any investigation and preparation)
and the amount of any judgment or settlement paid in connection therewith;
 
(e)   all expenses for indemnity or contribution payable by the Company to any
Person;
 
(f)   all expenses incurred in connection with the collection of amounts due to
the Company from any Person;
 
(g)   all expenses incurred in connection with the preparation of amendments to
this Agreement;
 
(h)   all expenses incurred in connection with the liquidation, dissolution and
winding up of the Company; and
 
(i)   all expenses otherwise allocated in good faith to the Company by the
Managers.
 
SECTION 7.03   Annual Tax Information. The Managers shall cause the Company to
deliver to the Member all information necessary for the preparation of the
Member’s federal or state income tax return.
 
SECTION 7.04   Tax Matters.  (a) The Member shall communicate and negotiate with
the Internal Revenue Service on any tax matter on behalf of the Member and the
Company.
 
(b)   The Member acknowledges that at all times that two or more persons or
entities hold equity interests in the Company for federal income tax purposes
(i) it is the intention of the Company to be treated as a “partnership” for
federal and all relevant state tax purposes, and (ii) the Company will be
treated as a “partnership” for federal and all relevant state tax purposes and
shall make all available elections to be so treated. Until such time, however,
it is the intention of the Member that the Company be disregarded for federal
and all relevant state tax purposes and that the activities of the Company be
deemed to be activities of the Member for such purposes. All provisions of the
Company’s certificate of formation and this Agreement are to be construed so as
to preserve that tax status under those circumstances.
 
21

--------------------------------------------------------------------------------


 
(c)   In accordance with the provisions of Treasury Regulations section
301.7701-3, the Company will not elect to be treated as a corporation for
Federal income tax purposes, and therefore will be treated as either a
disregarded entity or a division of the Member. Any other election under any
provision of any tax law shall be made only by the Managers or by a person
authorized to do so by the Managers.
 
SECTION 7.05   Maintenance of Books. The Company shall keep books and records of
accounts and shall keep minutes of the proceedings of the Member and the
Managers. The Fiscal Year shall be the accounting year of the Company.
 
SECTION 7.06   Reports. Within sixty days following the end of each Fiscal Year
during the term of the Company, the Managers shall cause to be furnished to the
Member a balance sheet, an income statement and a statement of changes in the
Member’s capital account for, or as of the end of, that Fiscal Year. Such
financial statements shall be prepared in accordance with the accounting method
selected by the Managers consistently applied (except as therein noted), and
shall be accompanied by an audit report from a nationally recognized accounting
firm. The Managers also may cause to be prepared or delivered such other reports
as they may deem appropriate. The Company shall bear the costs of all such
financial statements and reports.
 
SECTION 7.07   Bank and Investment Accounts. The Managers shall establish and
maintain one or more separate bank and investment accounts and arrangements for
Company funds in the Company name with such financial institutions and firms as
the Managers determine.
 
ARTICLE VIII
INDEMNIFICATION
 
SECTION 8.01   Mandatory Indemnification of the Member, the Special Members and
the Managers. Any Person who was or is a party or is threatened to be made a
party to, or is involved in, any threatened, pending or completed suit in
equity, action at law or other judicial or administrative proceeding (hereafter
a “Proceeding”), or any appeal in such a Proceeding or any inquiry or
investigation that could lead to such a Proceeding, by reason of the fact that
such Person is or was the Member, a Special Member or a Manager, or by reason of
the fact that the Member, such Special Member or such Manager is or was serving
at the request of the Company as a member, director, manager, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
foreign or domestic corporation, limited liability company, partnership, joint
venture, trust, sole proprietorship, employee benefit plan or other enterprise,
shall be indemnified by the Company to the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide greater or broader indemnification rights than such law
permitted the Company to provide prior to such amendment) against judgments,
penalties (including, without limitation, excise and similar taxes and punitive
damages), fines, settlements and reasonable expenses (including, without
limitation, reasonable attorneys’ fees) actually incurred by such Person in
connection with such Proceeding; provided, that such judgments, penalties,
settlements, fines or other expenses are not directly caused by the negligence
or willful misconduct of such Person except that such Person shall be
 
22

--------------------------------------------------------------------------------


 
liable for (i) liabilities arising from the failure by such Person to perform
obligations expressly undertaken by it in this Agreement; and (ii) taxes, fees
or other charges, based on or measured by any fees, commissions or compensation
received by such Person in connection with the transactions described in this
Agreement and the Basic Documents. It is expressly acknowledged that the
indemnification provided in this Article VIII could involve indemnification
under theories of strict liability. Notwithstanding anything herein to the
contrary, including the provisions of Section 8.02, for so long as any
Environmental Control Bonds are outstanding, no payment from funds of the
Company (as distinct from funds from other sources, such as insurance) of any
indemnity of the Member, any Special Member or any Manager under this Article
VIII shall be payable except out of funds available for payment of Company
expenses as provided in the Indenture.
 
SECTION 8.02   Mandatory Advancement of Expenses. Expenses incurred by a Person
of the type entitled to be indemnified under Section 8.01 in defending any
Proceeding shall be paid or reimbursed by the Company in advance of the final
disposition of the Proceeding, without any determination as to such Person’s
ultimate entitlement to indemnification under Section 8.01, upon receipt of a
written affirmation by such Person of such Person’s good faith belief that such
Person has met the standard of conduct necessary for indemnification under this
Agreement and a written undertaking by or on behalf of such Person to repay all
amounts so advanced if it shall ultimately be determined that such Person is not
entitled to be indemnified by the Company as authorized in Section 8.01 or
otherwise. The written undertaking shall be an unlimited general obligation of
the Person but need not be secured and shall be accepted without reference to
financial ability to make repayment.
 
SECTION 8.03   Indemnification of Officers, Employees and Agents. To the fullest
extent permitted by law, the Company shall indemnify and pay and advance
expenses to an officer, employee or agent of the Company to the same extent and
subject to the same conditions under which it may indemnify and pay and advance
expenses to the Member, any Special Member or any Manager under this Article
VIII; and, to the fullest extent permitted by law, the Company shall indemnify
and pay and advance expenses to any Person who is or was an officer, employee or
agent of the Company and who is or was serving at the request of the Company as
a member, manager, director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise against any liability asserted
against such Person and incurred by such Person in such a capacity or arising
out of such Person’s status as such to the same extent and subject to the same
conditions that the Company may indemnify and pay and advance expenses to the
Member, any Special Member or any Manager under this Article VIII.
 
SECTION 8.04   Nonexclusivity of Rights. Subject to Section 8.01, the
indemnification and advancement and payment of expenses provided by this Article
VIII:
 
(a)   shall not be deemed exclusive of any other rights to which the Member, a
Special Member, a Manager or other Person seeking indemnification may be
entitled under any statute, agreement, decision of the Member or disinterested
Managers, or otherwise both as to action in such Person’s official capacity and
as to action in another capacity while holding such office;
 
23

--------------------------------------------------------------------------------


 
(b)   shall continue as to any Person who has ceased to serve in the capacity
which initially entitled such Person to indemnity and advancement and payment of
expenses;
 
(c)   shall inure to the benefit of the heirs, executors, administrators,
successors and assigns of the Member, such Special Member, such Manager or such
other Person;
 
(d)   shall not exclude any other rights to which a Person seeking
indemnification or advancement of expenses may be entitled under any agreement,
decision of the Member, disinterested Managers or otherwise, for either an
action of the Member, any Special Member or any Manager, officer, employee or
agent in the official capacity of such Person or an action in another capacity
while holding such position, except that indemnification, unless ordered by a
court, may not be made to or on behalf of the Member, any Special Member or any
Manager if a final adjudication established that such Person’s acts or omissions
involved gross negligence or willful misconduct; and
 
(e)   shall continue for a Person who has ceased to be the Member, a Special
Member or a Manager, officer, employee or agent and inures to the benefit of the
heirs, executors, administrators, successors and assigns of such a Person.
 
SECTION 8.05   Contract Rights. The rights granted pursuant to this Article VIII
shall be deemed to be contract rights, and no amendment, modification or repeal
of this Article VIII shall have the effect of limiting or denying any such
rights with respect to actions taken or Proceedings arising prior to any such
amendment, modification or repeal.
 
SECTION 8.06   Insurance. The Company may purchase and maintain insurance or
other arrangement or both, at its expense, on behalf of itself or any Person who
is or was serving as the Member, a Special Member or a Manager, officer,
employee or agent of the Company or as an officer, employee or agent of the
Member, or is or was serving at the request of the Company as a member, manager,
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of another foreign or domestic limited liability company,
partnership, corporation, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise, against any liability, expense or loss,
whether or not the Company would have the power to indemnify such Person against
such liability under the provisions of this Article VIII.
 
SECTION 8.07   Savings Clause. If this Article VIII or any portion of this
Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify and hold harmless
the Member, each Special Member, each Manager or any other Person indemnified
pursuant to this Article VIII as to costs, charges and expenses (including,
without limitation, attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, to the fullest extent permitted by
any applicable portion of this Article VIII that shall not have been invalidated
and to the fullest extent permitted by applicable law.
 
SECTION 8.08   Other Ventures. Notwithstanding any other provision at law or in
equity, it is expressly agreed that the Member, any Special Member, any Manager
and any Affiliates, officers, directors, managers, stockholders, partners or
employees of the Member, any
 
24

--------------------------------------------------------------------------------


 
Special Member or any Manager, may engage in other business ventures of every
nature and description, whether or not in competition with the Company,
independently or with others, and the Company shall not have any rights in and
to any independent venture or activity or the income or profits derived
therefrom.
 
SECTION 8.09   Survival. The foregoing provisions of this Article VIII shall
survive any termination of the Company or this Agreement.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS
 
SECTION 9.01   Offset. Whenever the Company is to pay any sum to the Member, any
amounts the Member owes the Company may be deducted from such sum before
payment.
 
SECTION 9.02   Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement shall be in writing and shall be given either by
depositing such writing in the United States mail, addressed to the recipient,
postage paid, and registered or certified with return receipt requested or by
delivering such writing to the recipient in person, by reputable overnight
courier, or by facsimile or electronic transmission; and a notice, request or
consent given under this Agreement shall be effective on receipt by the Person
to whom sent. All notices, requests and consents to be sent to the Member shall
be sent to or made to PE Renaissance Funding, LLC, 2215-B Renaissance Drive,
Suite #5, Las Vegas, Nevada 89119 or such other address as the Member may
specify by notice to the Company and the Managers. Any notice, request or
consent to the Company or the Managers must be given to the Managers at the
following address: PE Environmental Funding LLC, 2215-B Renaissance Drive, Suite
#5, Las Vegas, Nevada 89119. Whenever any notice is required to be given by law
or this Agreement, a written waiver thereof, signed by the Person entitled to
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.
 
SECTION 9.03   Effect of Waiver or Consent. A waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by such
Person of its obligations with respect to the Company shall not be a consent or
waiver to or of any other breach or default in the performance by such Person of
the same or any other obligations of such Person with respect to the Company.
 
SECTION 9.04   Governing Law; Severability. This Agreement shall be governed by
and shall be construed in accordance with the law of the State of Delaware,
excluding any conflict-of-laws rule or principle that might refer the governance
or the construction of this Agreement to the law of another jurisdiction. If
there is a direct conflict between the provisions of this Agreement and any
mandatory and non-modifiable provision of the LLC Act, then the applicable
provision of the LLC Act shall control. If any provision of this Agreement or
the application thereof to any Person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of that provision to other Persons or circumstances shall not be affected
thereby and such provision shall be enforced to the fullest extent permitted by
law.
 
25

--------------------------------------------------------------------------------


 
SECTION 9.05   No Bankruptcy Petition; No Dissolution.
 
(a)   Each Member, each Special Member and each Manager hereby covenants and
agrees (or shall be deemed to have hereby covenanted and agreed) that it shall
not, prior to the date which is one year and one day after the termination of
the Indenture, or the termination of any other indenture pursuant to which any
Additional Securities are issued, and the payment in full of all Series of the
Environmental Control Bonds or Additional Securities and any other amounts owed
under the Indenture or other indenture pursuant to which any Additional
Securities are issued, including, without limitation, any amounts owed to
third-party credit enhancers, consent to, or make application for, or institute
or maintain any action for, the Company to invoke the process of any court or
government authority for the purpose of commencing or sustaining an involuntary
case against the Company under any federal or State bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Company or of all or any
substantial part of the property of the Company, or to the fullest extent
permitted by law ordering the winding up or liquidation of the affairs of the
Company; provided, however, that nothing in this Section 9.05 shall constitute a
waiver of any right to indemnification, reimbursement or other payment from the
Company pursuant to this Agreement.
 
(b)   To the fullest extent permitted by law, each Member, each Special Member
and each Manager hereby covenants and agrees (or shall be deemed to have hereby
covenanted and agreed) that, until the termination of the Indenture, or other
termination of any other indenture pursuant to which any Additional Securities
are issued, and the payment in full of all Series of the Environmental Control
Bonds and Additional Securities and any other amounts owed under the Indenture
or other indenture pursuant to which any Additional Securities are issued,
including, without limitation, any amounts owed to third-party credit enhancers,
the Member, such Special Member and such Manager will not consent to, or make
application for, or institute or maintain any action for, the dissolution of the
Company under Section 18-801 or 18-802 of the LLC Act or otherwise.
 
(c)   In the event that the Member, any Special Member or any Manager takes
action in violation of this Section 9.05, the Company agrees that it will file
an answer with the court or otherwise properly contest the taking of such action
and raise the defense that the Member, the Special Member or the Manager, as the
case may be, has agreed in writing not to take such action and should be
estopped and precluded therefrom and such other defenses, if any, as its counsel
advises that it may assert.
 
(d)    The provisions of this Section 9.05 shall survive the termination of this
Agreement and the resignation, withdrawal or removal of the Member, any Special
Member or any Manager. Nothing herein contained shall preclude participation by
the Member, any Special Member or a Manager in assertion or defense of its
claims in any such proceeding involving the Company.
 
SECTION 9.06   Amendment. This Agreement may not be amended, except in writing
by the Member, upon prior approval of the Trustee and with prior notice to the
Rating Agencies and notification from each of Moody’s, Fitch and S&P, or their
respective successors, to the Company, that such amendment will not result in a
reduction or withdrawal of the then
 
26

--------------------------------------------------------------------------------


 
current rating by any such Rating Agency of any outstanding Series or Tranche of
Environmental Control Bonds (except that with regard to Moody’s and Fitch, it
will be sufficient to provide ten days’ written notice of the amendment).
 
SECTION 9.07   Headings and Sections. The headings in this Agreement are
inserted for convenience only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.
 
SECTION 9.08   Binding Agreement. Notwithstanding any other provision of this
Agreement, the Member agrees that this Agreement constitutes a legal, valid and
binding agreement of the Member, and is enforceable against the Member by the
Independent Managers, in accordance with its terms. In addition, the Independent
Managers shall be intended beneficiaries of this Agreement.
 
SECTION 9.09   Dissolution. The Company shall be dissolved, and its affairs
shall be wound up, upon the first to occur of the following: (i) the termination
of the legal existence of the last remaining member of the Company or the
occurrence of any other event which terminates the continued membership of the
last remaining member of the Company in the Company unless the Company is
continued without dissolution in a manner permitted by this Agreement or by the
LLC Act; or (ii) the entry of a decree of judicial dissolution under Section
18-802 of the LLC Act.
 
27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is hereby executed by the undersigned as of
April 11, 2007.
 

 
MEMBER:
 
PE RENAISSANCE FUNDING, LLC
 
 
 
By:
 /s/ Kristine W. Eppes    
Name:  Kristine W. Eppes
Title:    Vice President, Treasurer and Secretary




 
Agreed and Consented to by the Independent Managers:
 
  /s/ Kari L. Johnson  
Name:  Kari L. Johnson
 
  /s/ Darryl E. Smith  
Name:  Darryl E. Smith

 
Signature Page to Amended and Restated LLC Agreement

--------------------------------------------------------------------------------


 
SCHEDULE A

 
SCHEDULE OF INITIAL CAPITAL CONTRIBUTION OF MEMBER


 
COMMON INTEREST
 
MEMBER’S NAME
INITIAL
CAPITAL
CONTRIBUTION*
COMMON
INTEREST
PERCENTAGE
     
PE Renaissance Funding, LLC
 $574,125
100%



____________
*  0.50% of original principal amount of the Environmental Control Bonds.


A-1

--------------------------------------------------------------------------------



SCHEDULE B

 
MANAGERS
 
Names


1.
Paul J. Evanson

 
2.
David E. Flitman

 
3.
Philip L. Goulding

 
4.
Kari L. Johnson

 
5.
Darryl E. Smith

 
B-1

--------------------------------------------------------------------------------


 
SCHEDULE C

 
OFFICERS
 
Names
 
Office
     
Paul J. Evanson
 
Chief Executive Officer
     
Philip L. Goulding
 
Vice President
     
Thomas R. Gardner
 
Controller



C-1

--------------------------------------------------------------------------------


 
SCHEDULE D
 
Management Agreement
 
________ __, 200_
 
PE Environmental Funding LLC
 
 
[                    ]
 


 
Re:   Management Agreement
 
 PE Environmental Funding LLC
 
Ladies and Gentlemen:
 
For good and valuable consideration, each of the undersigned persons, who have
been designated as managers of PE Environmental Funding LLC, a Delaware limited
liability company (the “Company”), in accordance with the Amended and Restated
Limited Liability Company Agreement of the Company, dated as of April 11, 2007,
as it may be amended or restated from time to time (the “LLC Agreement”), hereby
agree as follows:
 
1.    Each of the undersigned accepts such person’s rights and authority as a
Manager (as defined in the LLC Agreement) under the LLC Agreement and agrees to
perform and discharge such person’s duties and obligations as a Manager under
the LLC Agreement, and further agrees that such rights, authorities, duties and
obligations under the LLC Agreement shall continue until such person’s successor
as a Manager is designated or until such person’s resignation or removal as a
Manager in accordance with the LLC Agreement. Each of the undersigned agrees and
acknowledges that he has been designated as a “manager” of the Company within
the meaning of the Delaware Limited Liability Company Act.
 
2.   THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, AND ALL RIGHTS AND REMEDIES SHALL BE
GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


D-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.
 

     
Name:
 
     
Name:
 
     
Name:
 
     
Name:
 
     
Name:

 
D-2

--------------------------------------------------------------------------------


 